Case 7:19-cv-02878-NSR Document 8

Sherrrance Henderson
385 Highland Ave
Newark, NJ 07104
August 22, 2019

Southern District Federal Court White Plains New York
Honorable Chief Judge Colleen McMahon

300 Quarropas Street

Clerk of the Court Office

White Plains, New York 10601

Re: 19-CV-2878(CM}

Honorable Chief Judge Colleen McMahon:

Filed 08/23/19 Page 1 of 32

As per your letter dated on April 12, 2019, requesting an explanation to the following.

1. NCD construction
2. Eric Sanders, esq. and The Sander’s.Firm

3. Amended Complaint in accordance with court civil rule 8

1. NCD is define as the Golden Corral Authorized Contractor. ALL liens by lead contractor (NCD)

and subcontractors have been fully satisfied by the
sold him my bank required of Segretiti was to pay
sub-contractors.

defendant Anthony Segretiti when TD Bank
all leans from both Contractor (NCD) and all

There is no legal on going relationship with NCD or any of the sub- contractors with me on any business
entity | own or have any finical relationship with at this time. My filing of case 19-CV-2878 is not
consolidated case of any of my past cases regarding of NCD and I am not seeing this type of resolution.

QS i
JANA

Hd 22 IN 6102

134300 ANGS
G3AI5038

 
Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 2 of 32

2, Eric Sanders and The Sanders Firm was simply employed to represent me in case ]9-CV-2878
(CM). Eric Sanders and The Sander’s firm was terminated. The Sander’s Firm and or Eric
Sanders DID not file any case on my behalf, send one (1) letter, make one (1) call, do one (1)
motion and order on my behalf. Currently, my filing “Henderson vs. Eric Sanders and The
Sander’s Firm is in Southern District New York City (Manhattan) with a federal lawsuit as a
Plaintiff. As a result of the highlighting in your notes which, of course your honor as all rights to
query, the notation has caused African American Civil Rights lawyers who were sought after to
feel uncomfortable and have reservations in representing me in the above case 19-CV-2878. The
Sander’s firm and Etic Sanders federal case I am not seeking this case to be consolidated and thus
my other lawsuits should not be review as a “Bankruptcy ” application or lawsuit and the other
past and or present lawsuits are not joint and should not be viewed as a join or historical filing.

3. Amended complaints thank you graciously for the opportunity to satisfied the expectations of the
Southern District Court of New York. Please accept the enclosed filling.

 

 
20

2!

22

23

24

25

26

2]

28

29

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 3 of 32

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHERRANCE HENDERSON,
Plaintiff, 19-CV-2878 (CM)

-against- COMPLAINT AND
JURY DEMAND

GOLDEN CORRAL SYSTEMS, INC.,
TD BANK, SMALL BUSINESS ADMINSTRATION, LANCE TRENARY, JHON

CRIAG, NITRAL PETAL, ANTHONTY SEGRETITI AND JANE AND JOHN DOBR,

et al
Defendants.

Plaintiff Sherrance Henderson, pro se, files this complaint against the seven
(7) Defendants Golden Corral Systems, Ine., TD Bank, Small Business
Administration Lance Trenary, John Craig, Nitral Petal, Anthony Segretiti, and
Jane and John Doe, et al alleges the following:

J.
Nature of the Case

1. This is a case for breach of contract, intentional infliction of emotional

distress, Racketeer Influenced and Corrupt Organizations Act (RICO) and

violations of civil rights under 42 U.S.C. §1981 and §1985.

FIRST AMENDED COMPLAINT

 
3]

32

33

34

35

36

37

38

39

40

4]

42

43

44

45

46

4]

48

49

50

3l

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 4 of 32

II,
Parties
2. Plaintiff Sherrance Henderson (hereinafter referred to as “Plaintiff’) is
and at all times hereinafter mentioned is a resident and citizen of Essex County-
city of Newark, State of New Jersey. She is an African-American female, disable,
and a single parent to two children who have been great impacted with autism.
3. Defendant Golden Corral Systems, Inc. (hereinafter referred to as
“GC”) is a North Carolina corporation organized with a principal place of business
in North Carolina.
4, TD Bank is headquartered in New Jersey.
TI.
Jurisdiction
5. Jurisdiction is conferred on this court by 28 U.S.C. §1332 (diversity of
citizenship).
6. The amount in controversy exceeds the sum or value of $75,000.
7. Jurisdiction is also founded on 28 U.S.C. §1331 (federal question) and
28 U.S.C. § 1348 (civil rights).

FIRST AMENDED COMPLAINT

2

 
32

33

34

55

56

57

58

59

60

6]

62

63

64

65

66

67

68

69

70

7|

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 5 of 32

IV.

Factual Background

6. On or about March 2018, Defendant Golden Corral Systems, Inc.
presented Plaintiff Henderson, with a written franchise agreement known to the
Plaintiff as the Franchise Disclosure Document (hereinafter referred to as “FDD”).

7. Plaintiff, without sufficient legal knowledge and without the advice of
any counsel, accepted the FDD and signed the agreement.

8. Irwin Roberts, Vice President of Franchise Sales for GC produced the
FDD at the hotel lobby at Atlanta airport Marriott, (hereinafter referred to as
“Roberts’) with GC toldhnformed/nstructed Plaintiff to acquire two other people,
preferably men, to share her franchise license with Restaurant experience because
Plaintiff could not aid in managing the business due to her disability and because
she is a woman who has never operated a business of this type. Roberts asked
Plaintiff if she was married, if she has children at the time of the exchange of the
FDD. As a result of Roberts’ instruction, Plaintiff issued five percent (6%)
ownership of her franchise GC license to each Darren “Chip” Joyner (hereinafter
referred to as “Joyner”) and Milton A. Dewar (hereinafter referred to as “Dewar”).
Plaintiff retained ninety percent (90%) ownership.

24. OQOnor about September 2014, Plaintiff, Joyner, and Dewar were in an

informal meeting in GC’s boardroom with GC’s lead legal counsel, Chappell Phillip,

FIRST AMENDED COMPLAINT

A
J

 
72

73

74

75

76

77

78

79

80

81

82

i)

34

85

86

87

88

89

90

9]

92

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 6 of 32

Esq. (hereinafter referred to as “Phillip”). Plaintiff was asked by Phillip why she
and Dewar had not married and were cohabiting as a common law married couple.

25, Upon information and belief, on or about May 5, 2016, Plaintiff
requested to be trained to become a GC Certified manager and was clearly informed
by Toney Sewell that they were not training owners and it would be too difficult for
Plaintiff due to her disability and her use of a single prong cane.

26. From May 2016 through November 2016 Plaintiff communicated with
several GC store owners about receiving training.

27. Onor about August 11, 2016, Patel, an employee of GC, offers Kitchen
and General Managers continued training/real life work experience one at his
Buffalo stores and General Manager training at the Saratoga Store.

28. On or about October 21, 2017, Patel denied offering kitchen manager
full time employment during the downtime and at said store in Poughkeepsie, Patel
offered Kitchen Manager full-time permanent employment at his Buffalo store.
Patel also offered to train Plaintiff with a customized training package which will
“NOT” offer the opportunity to be a certified store manager at GC.

29, Plaintiff had the GC store built from raw land from ground up.

30. On or about January 2017 Plaintiff opened her store at 2345 South
Road, Poughkeepsie, New York.

31. Onor about February 11, 2017, Plaintiff e-mailed GC requesting help

to retrain the team members and express her concerns that John Craig’s GC North

FIRST AMENDED COMPLAINT

4

 
93

94

95

96

97

98

99

100

101

102

103

104

105

106

107

108

109

10

1]

12

113

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 7 of 32

East Franchise Field Specialists had instructed Plaintiffs kitchen manager to order
items that were unnecessary, not supported by the market of Poughkeepsie and/or
the store readiness, while ignoring items that were in line for the grand opening.

32. John Craig, franchisee field specialist for the Northeast region
(hereinafter referred to as “JC”) ordered Plaintiffs kitchen manager, Adam Toliver
(hereinafter referred to as “Toliver”), to order 200 plus pork butts and $16,000.00
worth of fruits and vegetables. JC then instructed Toliver to store said fruits and
vegetables within a freezer. The excess pork butts and the fruits and vegetables
that Toliver was instructed to store the freezer spoiled. JC instructed Toliver to
spend $46,000.00 to $50,000.00 or more every 4 % days. This action caused a
financial hardship on Plaintiff and her GC store at 2345 South Road, Poughkeepsie,
New York.

33. JC instructed Plaintiffs store managers to schedule all workers (144)
One hundred and forty-for- forty (40) plus hours, which caused a financial hardship
on Plaintiff and said GC store at 2345 South Road, Poughkeepsie, New York.

34. JC gave his cellphone number to workers and managers at the store
and encouraged them to call him. This was part of a strategy to undermine
Plaintiffs authority in her own store.

35. JC led kitchen manager Anthony Croce to communicate with him daily
about the kitchen, such as if any of the Poughkeepsie workers had any issues of
concern.

FIRST AMENDED COMPLAINT

5

 
114

113

116

117

118

119

120

121

122

123

124

125

126

127

128

129

130

131

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 8 of 32

36. JC worked to undermine Plaintiffs authority within her own business.
JC fueled jealousy among Plaintiffs workers and even with Joyner. JC empowered
bad disrespectful behavior with workers by skillful leadership of manipulation. JC
supported the “A” team leader actions of going to Plaintiffs store register to pay the
“A” team their weekly pay. JC had activated a disease of disrespect for the
leadership of the Poughkeepsie GC store.

37. Upon information and belief, on or about February 1, 2017, Plaintiff
communicated with GC Vice President of Franchise Development Darryl Web
(hereinafter referred to as “Web”) and requested some of the “A” team to support the
Poughkeepsie store a couple more weeks.

38. On or about February 1, 2017, Dave Webb (hereinafter referred to as
“Webb”), Vice President of the North East franchise development instructed to
accept 20 year GC veteran Jaymie Aimalefoa (hereinafter referred to as
“Aimalefoa”) to work with Plaintiffs GC in Poughkeepsie, New York.

39, From about February 1, 2017 until March 15, 2017, Aimalefoa did not
offer support of the Poughkeepsie GC store, Aimalefoa was cynical, distrustful, and
reported all unfavorable reports back to GC which offered untruth and biased
ammunition to enhance GC’s professional racketious business plan model.
Aimalefoa worked as a direct spy for GC during her tenure at Plaintiff's
Poughkeepsie GC store. She also gave workers her telephone number and even
went as far to have a love affair with one of the visiting managers.

FIRST AMENDED COMPLAINT

6

 
135

136

137

138

139

140

141

142

143

144

145

146

147

148

149

150

131

152

153

154

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 9 of 32

40. From about February 1, 2017 until February 15, 2017, Aimalefoa
would kiss and make other romantic actions to the visiting manager from the
Connecticut. When Plaintiff requested that she control her actions with the
hospitality manager, Aimalefoa became hostile and withdrawn with Plaintiff.

4], Shortly after the closing of Plaintiffs store, Aimalefoa was rewarded
with owner the operator/General Manager position in North Carolina with an
increase in pay of six figures.

42. Poughkeepsie GC was inundated with personal shoppers/secret
shoppers activated by GC headquarter. On or about February 2017, an African
American customer spoke to Plaintiff and informed her that she was a secret
shopper and worked as a sub contractor to review neighborhood restaurants. The
secret shopper further stated that she wanted to inform Plaintiff that her GC was
inundated with fake customers. The secret shopper wanted to give Plaintiff a “heads
up” because she felt a sense of pride because like her, Plaintiff is also African
American.

43.  Onor about February 4, 2017 through March 21, 2017, the
Poughkeepsie GC location was inundated with complaints. Jamie Apgar, the
Division Administrator for Lance Trenary, CEO of Golden Corral Systems, Inc.
(hereinafter referred to as “Apgar”), would forward 5 plus company’s daily to Web,

Webb, JC, Joyner, and Plaintiff.

FIRST AMENDED COMPLAINT

7

 
155

156

157

158

159

160

161

162

163

164

165

166

167

168

169

170

171

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 10 of 32

44. Apgar aggressively verbally badgered Plaintiff with insults and
threats. Apgar informed customers that the Poughkeepsie GC would issues refunds
“even without a receipt”. If Plaintiff did not enforce this request from Apgar, Apgar
would threaten Plaintiff by saying the GC Store was going to be closed down and
the Poughkeepsie store was the worst store and the Poughkeepsie store sales were
the lowest in GC franchise store history.

45. The Poughkeepsie store total income for fifty-one (51) days was
$771,664.47. On or about January 2017 through March 21, 2017, Apgar informed
any and all customers that a cash refund would be issued by the store if they were
not satisfied, pleased, and/or content. That on or about January 2017 through
March 21, 2017, the news got out that the Poughkeepsie GC was basically giving
free food away as long as the customer complained.

46. Plaintiff requested to speak with Lance Trenary, CEO of Golden Corral
Systems, Inc. (hereinafter referred to as “Trenary”), and her request fell upon deaf
ears. Trenary refused to communicate with her. Plaintiff called Trenary on his
personal cell phone and left numerous messages and Trenary ignored her calls and
failed and refused to assist her in any way.

47. Onor about March 28, 2017, Plaintiff, the kitchen manager, and the
hospitality manager came in person to Golden Corral headquarters to speak with
Trenary. Apgar took notes and informed Plaintiff and her managers that Trenary
was not available. Apgar clearly informed Plaintiff and her managers that Trenary

FIRST AMENDED COMPLAINT

8

 
176
177
178
179
180
181
182
183
184
185
186
| 187
188
189
190
19]
192
193
194

198

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 11 of 32

had received information from Aimalefoa, JC, Webb, and Web and understood the
scope of the Poughkeepsie store.

48.  Onor about February 12, 2017, GC Vice President of Franchise
Development Darryl Web (hereinafter referred to as “Web”) and David Webb
(hereinafter referred to as “Webb”) Division President issued Plaintiff a first and
final warning. See attached Exhibit CC.

49. On or about March 20, 2017 Plaintiff emailed Webb as per the
instruction of Aimalefoe, a 20 plus year GC General Manager Vet who was sent to
the Poughkeepsie store to offer assistance but was later discovered that Aimalefoe
was reporting exaggerated reports to GC about the conditions of Plaintiffs store.
See attached Exhibit “F.”

50. Onor about March 20, 2017, Toliver threatened to cause Plaintiff
bodily harm. Toliver was terminated by Plaintiff on March 20, 2017.

Sl.  Onor about March 21, 2017, Webb called Plaintiff around 8:01 a.m.
and informed her that her franchise license was terminated and that the
Poughkeepsie store could not be opened.

52. GC confirmed termination of franchisee license with a fabrication, a
deceptional lie and misuse use of FDD contract with Plaintiff.

53. Golden Corral breached the Franchise agreement by not granting

Plaintiff the opportunity to improve/cure Henderson Poughkeepsie GC.

FIRST AMENDED COMPLAINT

9

 
196

197

198

199

200

201

202

203

204

205

206

207

208

209

210

211

242

213

214

215

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 12 of 32

54. Plaintiff, under the Franchise Agreement, was entitled to correct the
Poughkeepsie GC infancy growing pains as it was in business for only 51 days.

55, The Middletown, NY/ Town of Wallkill GC store presented similar
challenges, but was afforded a 300-plus days opportunity to remedy the store issues.

56. The owners of the Middletown, NY/Wallkill, Golden Corral location are
white/non-black. Middletown, NY/ Wallkill, NY was opened 2016 and was closed on
or about January 10, 2019. Middletown, NY/Wallkill, NY store did not have over 21
news articles written locally and or nationally as plaintiffs store did.

57. ‘The Holland, Michigan store owned by a 20 year Golden Corral
restaurant employee and married to a Golden Corral executive and was opened in
December of 2016. This store experienced growing pains. The Holland, Michigan
store was owned by “Owner Operated” and part of the purchase was paid by Golden
Corral Systems, Inc. the Holland, Michigan store was owned by a non-black/African-
American. The store is owned by a “White Couple” In December 2018 the store was
closed and Golden Corral Systems afforded this group 300 days to remedy any
restaurant management issues.

58. The Golden Corral in Cape Coral, FL was closed down by the
department of health for observing eighteen (18) live roaches five (5) times during
the store’s tenure but has always been granted “reopening” opportunities. This store

was owned by a Non-African American, white male.

FIRST AMENDED COMPLAINT

10

 
216

217

218

219

220

221

222

223

224

225

226

227

228

229

230

231

232

233

234

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 13 of 32

59. On January 23, 2017, four (4) Golden Corrals shut down in Florida
City, Pompano Beach, Royal Palm, Palatka, from customer complaints. Some of the
complaints were live and dead roaches, grease buildup, sewage seeping into the
utility dishwashing room, food temperatures not meeting department of health
standards, dirty dishes being placed out for dinner use, and last but definitely not
least, workers not cleaning their hands. These locations are all owned by non
African-Americans. Ownership of these Florida Golden Corrals was primarily by
white males.

60. Golden Corral Systems, Inc has over 600 plus stores with over 50
thousand hourly workers and had only one (1) Female Single Black/African
American franchisee, the Plaintiff, Sherrance Henderson. Plaintiff is not an owner
operator.

61. Plaintiff invested over 1.5 million dollars in cash and 1.7 million
dollars of her primary residency that was pledged for a loan for the store.

62.  Onor about April 2, 2017, Nitral Patel (hereinafter referred to as
“Patel”) and GC propelled himself as the GC approval and authorized buyer of the
store and to “save” Plaintiffs house for her disabled children,

63. From June 2016 to December 2017, Patel had been intrinsically
involved in Plaintiffs business opportunity with GC even though he is not a

business partner. Richard Chase (hereinafter referred to as “Chase”), Vice President

FIRST AMENDED COMPLAINT

1]

 
236

237

238

239

240

241

242

243

244

245

246

247

248

249

250

251

252

253

254

255

256

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 14 of 32

of Area Development shared Plaintiffs business plan with Patel without Plaintiffs
permission during the time period of 2015 through 2016.

64. During the time from January 2013 through January 2016, Plaintiff
originally entered into a franchise agreement to hold a license. On or about the time
period of January 2103 through January 2014, Plaintiff was informed that Newark,
NJ was being removed from the approved area list. Plaintiff was then told to find a
comparable location from the approved area hst. During a time between January
2014 and June 2014, Plaintiff was informed by Irwin Roberts, Senior Vice President
of Franchising that Plaintiff could not handle a store in a strip mall/in-line because
she was a new franchisee, lack the experience and Henderson financial status only
afforded her with the more expensive GC 11.

65. Male franchisees, and “new” owners were offered and have in-line
stores that are also “male/men”. Plaintiff chose from the authorized list, South
Orange, New Jersey. Both Newark and Orange afforded her new franchise/store tax
abatements, 90% minority majority community and she had close community
relationships with both Mayors. After being approved by GC, they took Newark, NJ
off that approved list and stated because there was not a location of five (5) acres.
GC then informed Plaintiff on or about July 2014 to October 2014 that she had to
change her area again. Plaintiff was told to pick Long Island. That on or about July
2014 through November 2014 available property for lease exceeded the price point

of $7,000.00. The highest lease amount approved by GC was $8,000.00. The lease

FIRST AMENDED COMPLAINT

12

 
257

258

259

260

261

262

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 15 of 32

price of the available land in the approved areas in Long island was around triple
that amount, approximately $20,000.00 - $25,000.00 per month.

66. Plaintiffthen met with Franchise Area Development Vice President
Chase from about 8:00 a.m. to 7:30 p.m. Chase informed Plaintiff that if she wanted
any area approved she had to call him “DICK.” It seemed proper because Richard is

Chase’s first name and Dick is the nickname for Richard. However,

FIRST AMENDED COMPLAINT

 
263

264

265

266

267

268

269

270

27)

272

273

274

275

276

277

278

279

280

281

282

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 16 of 32

67. Chase required Plaintiff to call him “Big Dick” and to say it in what
Chase called her “sexy radio voice”. Plaintiff complied. When she need help with any
question on GC Pro Forma report she had to call him Big Dick. She was humiliated
and sexually harassed, devalued and feared if she expressed her discomfort, she
would surely lose any chance of building her GC. Chase shared Plaintiffs business
plan with Patel and instructed Plaintiff to work with him on the GC Pro Forma.
Patel had all copies of photos, Profit and Loss (P&L) statement, community
restaurant sales of the Poughkeepsie area, kept contact information of decision
makers at the local university cafeterias, cost and engineering and their bids for
building out the GC, traffic studies (cost $22,000.00), Geology studies (cost
$17,000.00), and supplemental information.

68. Onor about April 28, 2017 to December 2017, Patel communicated
with Plaintiffs New Jersey Commercial and GA Bankruptcy Lawyer to map out
plans to purchase Plaintiffs store location in Poughkeepsie. See attached Exhibit
“H.” That on or about May 12, 2017 to December 2017, Patel queried about debt of
Plaintiffs Poughkeepsie store location, gathered information about Plaintiffs legal
activities, and offered Plaintiff a false sense of hope.

69. During the term of 2014 through 2017, Plaintiff was the ONLY Female
African American Single parent Franchise owner out of 600 plus stores. Plaintiff

was the only woman that was a single parent and a franchisee in GC’s history.

FIRST AMENDED COMPLAINT

14

 
283

284

285

286

287

288

289

290

291

292

293

294

295

296

297

298

299

300

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 17 of 32

70. GC failed to adhere to their engagement of their FDD rules of why a
franchisee license can be terminated. GC’s FDD failed to state “when” and “what
time period” can a franchisee license can be terminated.

71. GC Treated and communicated with Plaintiff like she was an employee
and not as an owner, license and/or partner with the brand. It is unusual for an
organization to break their own rules of engagement within the FDD, to be hostile,
and to set traps to work as a team to cause harm. Golden Corral Systems
unconscionably is within violations of Unfair Business Practices, Violations of title
VII, breach of a 20-year franchise licensing agreement, ignored ALL rules of the
FDD to satisfy the thirst to be racist. Plaintiff was severed loan default paperwork
from SBA on or about November 22, 2018 within Gwinnett County Court requesting
for payment of 3.7 millions and stated the loan had not been satisfied and an open
judgment was still active.

Vv.
First Cause of Action: For Violations Of Sections 1962(c) And
(d) Of RICO

57. Plaintiff incorporates by reference paragraphs one through 56,
inclusive.

58. This claim arises under §1964{c) of RICO and plaintiff seeks to recover
actual and treble damages based upon defendants’ violations of 18 U.S.C. §1962(c)-

(d), as described more fully below.

FIRST AMENDED COMPLAINT

15

 
304

305

306

307

308

309

310

311

312

313

314

315

316

317

318

319

320

321

ag
No
had

324

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 18 of 32

59. At all times relevant hereto, the plaintiff and the defendants
constituted “persons” within the meaning of 18 U.S.C. §1961(3).

60. Defendants are engaged in interstate acts of commerce and the acts
alleged herein have a demonstrable effect on interstate commerce.

61. Section 1961(4) of RICO defines the term “enterprise” to include “any
individual, partnership, corporation, association, or other legal entity, and any
union or group of individuals associated in fact although not a legal entity.” 18
U.S.C. §1961(4).

62. Atall times relevant hereto, pursuant to the numerous agreements
that were negotiated and executed between the defendants, they have formed a
series of association-in-fact enterprises within the meaning of 18 U.S.C. §1961(4) for
the purpose of committing numerous acts of racketeering activity, including theft of
property worth more than $15,000, violation of 18 U.S.C. § 1344, which has a
maximum prison term of thirty years and is expressly included in the RICO
statute as a predicate act.

638. These enterprises.are identified as follows:

TD Bank
Golden Corral Systems, Inc.

64. Defendants have engaged in a pattern of racketeering activity, as

defined in §1961(5) of RICO, by committing and/or aiding and abetting at least two

such acts of racketeering activity within the past 10 years. Each such act of

FIRST AMENDED COMPLAINT

16

 
325

326

327

328

329

330

33]

332

333

334

335

336

337

338

339

340

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 19 of 32

racketeering activity was related, had similar purposes, involved the same or
similar participants and methods of commission, and had similar results impacting
upon similar victims, including plaintiff.

65. Section 1961(1) of RICO provides that a “person” commits and act of
“racketeering activity” by engaging in (a) “any act or threat involving... theft...
which is chargeable under State law and punishable by imprisonment for more than
one year,” 18 U.S.C. §1961(1)(A), and/or (b) “any act which is indictable under” any
of a number of provisions of Title 18, U.S. Code, 18 U.S.C. §1961(1)(B).

66. Defendants have either engaged in and/or aided and abetted predicate
acts of racketeering activity in violation of state and federal law.

67. TD Bank agreed to pay a $37.5 million civil money penalty to
the Financial Crimes Enforcement Network (FinCEN) and an additional
$15 million penalty to the Securities and Exchange Commission in
September, 2013 for violations of the Bank Secrecy Act, often called the
“anti-money laundering (AML) law.”

68. In addition to the defendants’ acts as alleged herein, it also committed
the following predicate acts:

i. Theft, (“A person commits the offense of theft if he or she
unlawfully takes, uses or consumes the property or services of
another with intent to permanently deprive the owner of his or
her rights to the property or services.”). By either knowingly,

FIRST AMENDED COMPLAINT

17

 
346

347

348

349

350

351

352

353

354

355

356

357

358

359

360

361

362

363

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 20 of 32

recklessly disregarding or reasonably being in a position to know
the underlying acts of racketeering activity as described above
committed by the defendants and/or its agents, but neither
preventing nor reporting said conduct and in fact profiting
thereby.

ii. Fraud: Violations of the Securities and Exchange Act as
explained above.

69. TD Bank and CG and its subsidiaries engaged in multiple acts of
racketeering activity committed and/or aided and abetted by defendants, as
described above, were related to each other and amounted to or posed a threat of
continued racketeering activity, and, therefore, constitute a “pattern of racketeering
activity,” as defined in 18 U.S.C. §1961(5).

70. In violation of 18 U.S.C. §1962(c), the defendants conducted or
participated, either directly or indirectly, in the conduct of each of the above-
referenced enterprises' affairs through a pattern of racketeering activity, as
described above.

71. Defendants, and its co-conspirators, agreed and conspired amongst
each other to conduct or participated, directly or indirectly, in the conduct of the
above-referenced enterprises’ affairs through a pattern of racketeering activity, m

violation of 18 U.S.C. §1962(d).

FIRST AMENDED COMPLAINT

18

 
366

367

368

369

370

371

372

373

374

375

376

377

378

379

380

38!

382

383

384

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 21 of 32

72. Defendants conspired to cancel plaintiffs contract with CG and to take
her home that served as security for the loan for construction.

73. Asa direct and proximate result of defendants’ violations of 18 U.S.C.
§§1962(c) and (a), plaintiff has been injured in his business or property. Pursuant to
18 U.S.C. §1964(c), plaintiff is entitled to bring this action and to recover herein
actual and treble damages, the costs of bringing this suit and attorneys' fees. \

74. Asa direct and proximate result of defendants’ violations of 18 U.S.C.
§§1962(c) and (d), plaintiff suffered a loss of $1.79 million, the value of her home
that was taken from her by defendants.

VI. Second Cause of Action:
Violations Of Sections 1962(a} And (d) Of RICO

75. Plaintiff incorporates by reference paragraphs one through 74,
inclusive.

76. This claim for relief arises under §1964(c) of RICO and seeks to recover
actual and treble damages based on defendant’s violations of §1962(a) and (d) of
RICO.

77. In violation of §1962(a) and (d) of RICO, defendants conspired to
derive, and did derive, substantial proceeds through the above-described pattern of
racketeering activity and conspired to use or invest, and used or invested, such

proceeds in the operation of the association-in-fact enterprises detailed in above.

FIRST AMENDED COMPLAINT

19

 
386

387

388

389

390

391

392

393

394

395

396

397

398

399

400

401

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 22 of 32

78. Asa direct and proximate result of defendants’ violations of §1962(a)
and (d) of RICO, plaintiffs have been injured in their business or property. Pursuant
to §1964(c) of RICO, plaintiff is entitled to bring this action and to recover herein
actual and treble damages, the costs of bringing this suit and attorneys’ fees.

79. Defendants committed the acts alleged herein maliciously,
fraudulently and oppressively with the wrongful intention of injuring plaintiff, in an
improper motive amounting to malice, in conscious disregard of plaintiffs rights.
Plaintiff is thus also entitled to recover exemplary damages from defendant in an
amount to be established at trial but relating to the total monies obtained by
defendants as a result of their participation in this illegal and oppressive scheme.

VIL
Third Cause of Action: Breach of Contract

80. Plaintiff incorporates by reference paragraphs one through 79,
inclusive.

81. Plaintiff and Defendant CG entered into a contract concerning
operation of a Golden Corral franchise.

82. Plaintiff substantially complied with all terms and conditions of the
contract.

83. Defendant CG breached the contract by terminating it with due

process.

FIRST AMENDED COMPLAINT

20

 
406

407

408

409

410

41]

4)2

413

4)4

415

416

417

418

419

420

42]

422

424

425

426

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 23 of 32

84. Defendant CG failed to give plaintiff the opportunity to make changes
and improvements.

85. Asa direct and proximate result of defendant’s breach of contract,
plaintiff suffered a loss of her investment of $3.7 million.

VUI.

Fourth Cause of Action: Violations of 42 U.S.C. §1981 and §1985

86. Plaintiff incorporates by reference paragraphs one through 85,
inclusive.

87. 42U.S.C. § 1981(a) provides: “All persons within the jurisdiction of
the United States shall have the same right in every State and Territory to make
and enforce contracts ... as is enjoyed by white citizens. .. . [T]he term ‘make and
enforce contracts’ includes the making, performance, modification, and termination
of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of
the contractual relationship.”

88. 42U.S.C § 1981 (b) provides, “For purposes of this section, the term
“make and enforce contracts” includes the making, performance, modification, and
termination of contracts, and the enjoyment of all benefits, privileges, terms, and
conditions of the contractual relationship.”

89. 42U.S.C. § 1981 (c) provides “The rights protected by this section are
protected against impairment by nongovernmental discrimination and impairment

under color of State law.

FIRST AMENDED COMPLAINT

2]

 
Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 24 of 32

427 90, 42U.S.C. Sections 1981 and 1985 apply to franchisors. See Selective
428 Enforcement of Franchise System Terms and Standards, 23 Franchise L.J. 110 (Fall
429 2008).

430 91. GC and TD Bank committed nongovernmental discrimination in

431 violation of 42 U.S.C. § 1981(c) by discriminating against plaintiff on account of her
432 race and gender and by disparately treating her compared to white and male

433 franchisees.

434 92. 42U.S.C. § 1985 outlaws conspiracies to deprive individuals of their
435 civil rights.

436 93. The defendants, and their employees, conspired to deprive plaintiff of
437 her civil rights by forcing her out of her Golden Corral franchise on account of her

438 race and gendey.

439 TX.

440

44) Fifth Cause of Action: Intentional Infliction of Emotional Distress
442

443 94, Plaintiff incorporates by reference paragraphs one through 93,

444 inclusive.

445 95. Defendants, knowing that Plaintiff was psychologically and financially
446 vulnerable, and solely for their own personal gratification, intentionally inflicted
447 egregious emotional trauma upon Plaintiff.

448 96. Under D’Arcy v. Union Oil Co., 1991 U.S. App. LEXIS 15779 (9th Cir

449 July 11, 1993), the Ninth Cireuit Court of Appeals found Union Oil Company guilty

FIRST AMENDED COMPLAINT

22

 
450

45}

452

453

454

455

456

4S7

458

459

460

461

462

463

464

465

466

467

468

469

470

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 25 of 32

of infliction of emotional distress in its termination of the franchisee’s lease as “from
the beginning of the franchise relationship, Union Oil expressed an intent to
terminate D'Arcy's lease by any means possible.” D’Arcy was also told by the Union
Oil retail representative “that one of his responsibilities was to eliminate D'Arcy as
a Union dealer...and that] he was going to make D'Arcy's life miserable.” Id. at *9.

97. Like in the D’Arcy case, Golden Corral and TD Bank and its
representatives have intentionally harassed, humiliated and undermined Plaintiff
at every opportunity so as to ensure her franchise failed.

98. Asa direct and proximate result of Defendants actions, Plaintiff
sustained a serious psychological injury. Defendants’ actions caused extreme

emotional trauma.

FIRST AMENDED COMPLAINT

23

 
47]

472

473

474

475

476

477

AT8

479

480

48]

482

483

484

485

486

437

488

489

490

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 26 of 32

VIII,
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays that this Court grant the
following relief:
(a) Award plaintiff actual damages of $100 million for breach of contract;
(b) Award plaintiff actual damages of $6.99 mil under RICO;
(c) Award plaintiff treble RICO damages or additional $100 million;
(d) Award plaintiff damages under the Civil Rights laws of $100 million;
(e) Award plaintiff actual damages for intentional infliction of emotional

distress of $100 million;

(f) Award plaintiff punitive damages for intentional infliction of emotional
distress and civil rights violations of nine-time actual damages or $62.91 million;

(g¢) Award total damages listed above for $369.9 million;

(h) Award plaintiff costs and attorneys’ fees;

(i) Order defendant to end discrimination against African-Americans
females, by ordered defendant Golden Corral to create a proportionate number of
franchises of Golden Corral for women/females African Americans;

(j) For all causes of action interest from the date of judgment and the

costs and disbursements of this action.

FIRST AMENDED COMPLAINT

24

 
49]

492

493

494
495
496
497
498
499
500
301

502

503

504

505

506

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 27 of 32

(x) For such other and further relief as may be just and proper with pre

and post court interest imposed if judgement is not paid in full at time of judgment

or when appalled is requested by defendants in cash bond at South District Federal

Dated: : OF

Sherrance Henderson, Plaintiff
Pro Se

 

 

FIRST AMENDED COMPLAINT

25

 
507
308
509
510
511
512

313

514

Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Page 28 of 32

JURY DEMAND

Plaintiff demands a trial by jury.

 

Sherrance Henderson, Plaintiff
Pro Se

FIRST AMENDED COMPLAINT

26

 
FASE LY-CV-UZ8 (8-0
CASE 718-028 784

| || Shervance Henderson
2, 1| 6600 Sugarloaf PY, 400-343

3 |\ututh, GA 30097

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
‘ PLEADING TITLE - 1

 

 

M
NS

bocument Z riled Usizu/ly Page Z: Z
R Document 8 Filed 08/23/19 Age 29 oF 32

4 \{Email Address:SherranceHlenderson@gmail.com

Exhibit H

 

 

 
(ase (19-cv-028 /8-C .
ase ditg - - Document 2 Hiled U3/2 a _
Cv-02878 NSR Document 8 Filed 08/33/15" Page 30 of 32

usa0287@fedex.com

 

 

From: sheronceh@aol.com

Sent: Thursday, March 21, 2019 4:04 PM
To: usa0287 @fedex.com

Subject: [EXTERNAL] Fwd: Fwd: Yesterday mins
anaes Original Message----~

From: sheronceh <gheronceh@aol.com>
To; npatel <npatel@northeastdl.com=
Sent: Thu, Dec 14, 2017 11:00 AM
Subject: Fwd: Yesterday mins

Patel this is for your information only. 1 will get this and of course we both can listen to it. I'm trying to find out
how I can get it transcribed so J can submit it to the board in Georgia.

Sent from AOL Mobile Mail

neon Original Message----~-

From: Amanda Hirsch <ghirsch@joneswalden,com>
To: Leslie Pineyro <Ipineyro@joneswalden.com
CC: sheronceh <sheronceh@aol.com>

Sent: Thu, Dec 14, 2017 09:22 AM

Subject: RE: Yesterday mins

Ms. Henderson,

A CD transcript of the hearing can be requested. It costs $31 dollars. You will need a computer to listen to the transcript.
There is a specific software program required to listen to the transcript. It can be downloaded at www. fortherecord.com

and its free. Would you like to proceed with the request? Let us know.

Thanks, |

Amanda R. Hirsch
Paralegal

Jones & Walden, LLC

21 Highth Street, NE

 

 
ase
ase

:19-cv-02878- i
HESS RRTENGR Boctimen Bree Be 5/189
Atlanta, GA 30309 |
P: 404-564-9300

F: 404-564-9301

www.joneswalden.com

e 216 of 239
Page 31 of 32

NOTICE: THE INFORMATION CONTAINED IN THIS ELECTRONIC COMMUNICATION AND ANY DOCUMENTS

MAY CONTAIN CONFIDENTIAL INFORMA

ATTACHED HERETO f
INDIVIDUAL TO WHOM THE TRANSMISSION

INTENDED ONLY FOR
NOT THE INTENDED RECIPIENT, OR THE PERS

THE USE OF THE

TION WHICH IS LEGALLY PRIVILEGED AND IS

1§ ADDRESSED. IF YOU ARE

ON RESPONSIBLE FOR CONVEYING THE (INFORMATION TO THE

INTENDED RECIPIENT, YOU ARE HEREBY NOTIF [ED THAT ANY DISCLOSURE, COPYING, DISTRIBUTION OR USE OF

From: Leslie Pineyro
Sent: Thursday, December 1
To: Amanda Hirsch

Ce: sheronceh@aol.com
Subject: Fwd: Yesterday mins

4, 2017 8:40 AM

Amanda can help you. A c.d. Is the least expensive way to go!
Sent from my iPhone

Leslie Pincyro, Esq.

Jones & Walden, LLC

21 Highth Street NE

Atlanta, GA 30309

404-564-9300

Ipineyro@joneswalden.com

NOTICE: THE INFORMATION CONTAINED IN THIS ELECTRONIC C

DOCUMENTS ATTACHED HERETO MAY CONTAIN CONFIDENTIAL INF
LEGALLY PRIVILEGED AND IS INTENDED ONLY FOR THE USE OF THE
THE TRANSMISSION IS ADDRESSED. IF YOU ARE NOT THE INTENDED

2

IF YOU HAVE RECEIVED THIS
R REPLY BY E-MAIL

OMMUNICATION AND ANY
ORMATION WHICH IS

INDIVIDUAL TO WHOM
RECIPIENT, OR THE

 

 
Case 1:19-cv-02878-CM Document 2 Filed 03/28/19
Pa
Case 7:19-cv-02878-NSR Document 8 Filed 08/23/19 Sage Bo oF 32

PERSON RESPONSIBLE FOR CONVEYING THE INFORMATION TO THE INTENDED RECIPIENT,
YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, COPYING, DISTRIBUTION OR USE OF
ANY INFORMATION CONTAINED IN THIS TRANSMISSION IS STRICTLY PROHIBITED. IF YOU
HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE IMMEDIATELY NOTIFY THE SENDER
BY TELEPHONE OR REPLY BY E-MAIL AND DESTROY THIS TRANSMISSION. THANK. YOU.

Begin forwarded message:

From: <sheronceh@aol.com>

Date: December 14, 2017 at 8:28:11 AM EST

To: <lpineyro(@joneswalden.com>, <Mtokajer@joneswalden.com>
Subject: Yesterday mins

How cat 1 order the mins from yesterday trial? Thenks
Sent from AOL Mobile Mail

 

 
